THE THIRTEENTH COURT OF APPEALS

                                   13-18-00585-CV


                              CHARLENE J. HARRISON
                                         v.
                   U.S. BANK TRUST, N.A. AS TRUSTEE FOR LSF10
                          MASTER PARTICIPATION TRUST


                                   On Appeal from the
                     220th District Court of Bosque County, Texas
                              Trial Cause No. CV17218


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 31, 2019